NOTICE
819566

                                        NO. 65134-B

THE STATE OF TEXAS                                IN THE 412th DISTRICT COURT

VS.                                               OF               FILED IN
                                                            14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
PERCY BENJAMIN SMITH                          BRAZORIA COUNTY, TEXAS
                                                            2/25/2015 2:40:54 PM
                          NOTICE    OF ASSIGNMENT ON APPEAL CHRISTOPHER A. PRINE
                                                                     Clerk

         ON THE 5TH day of FEBRUARY, 2015, the defendant in the above styled and
numbered cause excepted to the order of the Court in said cause and gave Notice of Appeal to
the Court of Appeals, FOURTEENTH Judicial District.

Date of Judgment or Other Order Appealed From: 1/23/15

Date of Sentencing: 10/5/11

Name of Trial Court Judge:    W. EDWIN DENMAN

Name of Court Reporter:       JILL FRIEDRICHS

Name and Address of Defense Attorney on Appeal:
                           PERCY BENJAMIN SMITH, PRO SE, #1745775
                           HUNTSVILLE UNIT
                           815 12TH STREET
                           HUNTSVILLE, TEXAS 77348

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?       YES

Motion for New Trial Filed? N/A

Appeal Bond: N/A      Date N/A

Offense and Punishment: ROBBERY; TWENTY FIVE (25) YEARS - TDCJ-ID

                                            RHONDA BARCHAK, District Clerk

                                            By /S/ KATHLEEN MCDOUGALD
                                                         Deputy